ON REHEARING
The INS has petitioned for rehearing, claiming, inter alia, that Stevie had not raised the dispositive issue before the BIA and that there was not a proper opportunity to brief that issue before us.
We have reviewed the briefs and the transcript of oral argument and find that prior to this petition, the INS raised no issue as to exhaustion or waiver in the proceedings before the BIA. During oral *410argument, counsel for the INS twice stated that if the Refugee Act of 1980 changed the legal standard, the matter ought to be remanded to the BIA for further consideration.1 There is not even a hint of a claim that we should affirm because Stevie had failed to raise the Refugee Act issue before the BIA. We indicate no view as to what result would follow in a case in which such a claim was made.
So far as the opportunity to brief the question is concerned, we note that the petition concedes the issue was raised in this Court by Stevie. Moreover, the oral argument dealt almost exclusively with the effect of the Refugee Act of 1980. Had the INS felt that its briefing of the issue was inadequate, it had ample opportunity to make appropriate motions. This it declined to do. We have, nevertheless, reviewed the materials presented in the petition relevant to the merits of the decision. We find that they were fully considered in our deliberations and previous opinion, to which we adhere.
The petition for rehearing is denied.

. JUDGE WINTER:
* * * * * *
The summary given us by the petitioner makes it pretty clear that the BIA decision did not recognize, did not show any explicit recognition that the standard may have changed subsequent to the January 1980 decision.
If we were to decide that the standard has changed, wouldn’t we then be bound to grant some relief, at least by asking the BIA review the facts here under the new standard?
MR. PATRICK: Your Honor, if the Court were so inclined as to feel that the clear probability of persecution standard, which is used by the BIA on the third page of its decision, is the improper standard, it would seem that there certainly would have to be a reconsideration, at least of the motion to reopen, based on any new standard the Court were to feel existed. * * * * * *
JUDGE WINTER: Well, the troubling part of the decision is that they .. . state expressly that he hasn’t presented any new evidence that wasn’t in their prior decision, when, in effect, there may not have been new evidence, but there were new problems.
MR. PATRICK: Referring to the new statute, you mean in that regard?
JUDGE WINTER: Yes.
MR. PATRICK: The decision is, of course, what is being reviewed here. It has been written and it stands. The Service feels quite secure in its interpretation of the law and I am here to represent the Service’s position in that regard.
But obviously, with your Honor’s hypothetical question, if the Court were to feel that the standard were improper, certainly a reconsideration under the new standard would apparently be the proper step in that regard.
Transcript of Oral Argument before this Court, January 13, 1982, pp. 29-31.